UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------------X
 SHERI KAMIEL,

                                             Plaintiff,                         19 Civ. 5336 (PAE)

                           -against-
                                                                               DEFAULT JUDGMENT
 HAI STREET KITCHEN & CO. LLC, SAKURA DINING
 CORPORATION, SUN JOON KIM and DAISUKE
 KAWAUCHI individually,

                                              Defendants.
 --------------------------------------------------------------------------X

        Plaintiff Sheri Kamiel brought this action on June 6, 2019 by the filing of the Summons and

Complaint. Dkt. 1. A copy of the Summons and Complaint were served on defendants Sun Joon

Kim and Daisuke Kawauchi at their place of business through an authorized recipient on June 27,

2019, Dkts. 14–15; the Summons and Amended Complaint were served on defendant Hai Street

Kitchen & Co. LLC through the Secretary of State on July 8, 2019, Dkt. 13; and the Summons and

Amended Complaint were served on defendant Sakura Dining Corporation on September 30, 2019,

Dkt. 26. Defendants have not answered the Complaint, and the time for answering the Complaint

has expired. A default judgment hearing was duly noticed and held on December 2, 2019, at which

defendants did not appear. The Court there held that entry of a default judgment as to liability was

merited.

        The Court therefore orders that plaintiff have judgment against defendants Hai Street

Kitchen & Co. LLC, Sakura Dining Corporation, Sun Joon Kim, and Daisuke Kawauchi, jointly

and severally, on all claims brought under the New York State Human Rights Law, Fair Labor

Standards Act, and New York Labor Law in an amount to be determined at an inquest, plus costs,

interest, and attorneys’ fees to be determined based on a subsequent submission; and that plaintiff
have judgment against defendants Hai Street Kitchen & Co. LLC and Sakura Dining Corporation

on all claims brought under the Americans with Disabilities Act in an amount to be determined at an

inquest, plus costs, interest, and attorneys’ fees to be determined based on a subsequent submission.

       The Court will, by separate order, refer this case to the Hon. Stewart D. Aaron, Magistrate

Judge, for an inquest into damages.

       SO ORDERED.
                                                              
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: December 3, 2019
       New York, New York
